DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao, US Pub No. 20070265857 in view of Agnihotri, US 20060165379.

As to claim 1 Rao discloses a method for providing video recommendation, comprising: 
determining at least one reference factor for the video recommendation, the at least one reference factor indicating preferred importance of visual information and/or audio information in at least one video to be recommended ([0014]-[0018] – user preferences for audio/visual content (i.e. indication of preferred importance) is determined for recommending feeds.  [0027] and [0043] – feeds are audio/video); 
obtaining a configuration of a terminal device ([0018]);
determining a ranking score of each candidate video in a candidate video set based at least on evaluating features of each candidate video using the at least one reference factor ([0018]-[0020], [0025]-[0027] – feeds are sorted based on the reference factor.  Sorting is a form of determining ranking scores for each feed) and the configuration, wherein the features of each candidate video include importance of visual information of each candidate video and importance of audio information of each candidate video ([0028], [0041]-[0042] show examples of sorting that is further based on a device’s configuration and the importance of the audio or video of the content); 
selecting at least one recommended video from the candidate video set based at least on ranking scores of candidate videos in the candidate video set ([0031]-[0033]), [0028] and [0041]-[0042]); and 
providing the at least one recommended video to a user through a terminal device ([0033]).  
Rao fails to disclose that the ranking score includes an audio importance sub-score calculated using audio features of each candidate video and a video importance sub-score calculated using features of each candidate video; that the recommended video is selected based on the audio importance sub score and the video importance sub-score.
However, in an analogous art, Agnihotri discloses video segment ranking scores that includes an audio importance sub-score calculated using audio features of each candidate video and a video importance sub-score calculated using features of each candidate video ([0086]-[0087], [0098]-[0100] – audio and visual importance values are assigned to segments based on analysis of their respective features); and a recommended video is selected based on the audio importance sub-score and the video importance sub-score ([0110]-[0114], [0135] – content is recommended according to importance scores and how they match user preferences). 
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Rao with the teachings of Agnihotri by quantifying importance scores of audio and video elements in the content.  The motivation for this modification would have been to improve suggestions to the user 

As to claim 2 Rao discloses that the at least one reference factor comprises a preference score of the user, the preference score indicating expectation degree of the user for the visual information and/or the audio information in the at least one video to be recommended ([0018], [0026] – sorting is based on user preferences that indicate an expectation degree that the user will want to view various content).  

As to claim 3 Rao discloses that the preference score is determined based on at least one of: current time, current location, configuration of the terminal device, operating state of the terminal device, and historical watching behaviors of the user ([0017], [0026]-[0032]).  

As to claim 4 Rao discloses that the configuration of the terminal device comprises at least one of: screen size, screen resolution, loudspeaker available or not, and peripheral earphone connected or not ([0028], [0043]), and the operating state of the terminal device comprises at least one of: operating in a mute mode, operating in a non-mute mode ([0042]).  

As to claim 5 Rao discloses that the preference score is determined through a user side model, the user side model adopting at least one of the following features: time, location, configuration of the terminal device, operating state of the terminal [0018], [0026]-[0027] – preference scores (rankings) are determined based on user-side information, thus are determined through a user side model).  

As to claim 6 Rao discloses that the at least one reference factor comprises an indication of a default or current service configuration of the video recommendation ([0042] – muting state of the device indicates default or current service configuration of video recommendations).  

As to claim 7 Rao discloses that the default or current service configuration comprises providing the at least one video to be recommended in a mute mode or in a non-mute mode ([0042]).  

As to claim 8 Rao discloses that the at least one reference factor comprises a user input from the user, the user input indicating expectation degree of the user for the visual information and/or the audio information in the at least one video to be recommended ([0018] – a user enters preferences, which indicate “expectation degree” for the content).  

As to claim 9 Rao discloses that the user input comprises at least one of: a designation of the preferred importance of the visual information and/or the audio information in the at least one video to be recommended; a designation of category of the at least one video to be recommended ([0018]).  

As to claim 10 Rao discloses determining a content score of each candidate video in the candidate video set, the content score indicating importance of visual information and/or audio information in the candidate video, and wherein the determining the ranking score of each candidate video is further based on a content score of the candidate video ([0018]-[0020] – content feeds are sorted, or scored relative to one another, to determine final ranking).  

As to claim 11 Rao discloses that the content score of each candidate video is determined based on video metadata that includes descriptive information of each candidate video ([0020]).  

As to claim 12 Rao discloses that the content score of each candidate video is determined through a content side model, the content side model adopting video metadata that includes descriptive information of each candidate video ([0020]).  

As to claim 14 Rao discloses that the ranking score of each candidate video is determined through a ranking model, the ranking model at least adopting the following features: at least one reference factor; and a content score of a candidate video ([0018]-[0020], [0025]-[0027] – feeds are sorted based on the reference factor.  Sorting is a form of determining ranking scores for each feed).  

As to claim 15 Rao discloses detecting video metadata of each candidate video in the candidate video set ([0020]), and wherein the determining the ranking score of each candidate video is further based on video metadata of the candidate video ([0020]).  

As to claim 16 Rao discloses that the ranking score of each candidate video is determined through a ranking model, the ranking model at least adopting the following features: at least one reference factor; and video metadata of a candidate video ([0018]-[0020], [0025]-[0027]).  

As to claim 17 Rao discloses that the determining the ranking score of each candidate video is further based on relevance between content of the candidate video and interests of the user ([0018]).  

As to claim 18 Rao discloses that the video recommendation is provided in a client application or service providing website ([0022] – service providing website. [0033] and Fig. 2 – client application).  

As to claims 19 and 20 see rejection of claim 1.  Rao also discloses an apparatus for providing video recommendation, comprising: one or more processors; and a memory storing computer-executable instructions that, when executed, cause the one or more processors to ([0076], [0082]) perform the method of claim 1.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rao and Agnihotri in view of Kedia et al., US Pub No. 20160350658.

As to claim 13 Rao fails to disclose that the content score of each candidate video is determined through a content side model which is based on deep learning, the content side model being trained by a set of training data, each training data being formed by a video and a labeled content score indicating importance of visual information and/or audio information in the video.  
However, in an analogous art, Kedia discloses content score of candidate videos is determined through a content side model which is based on deep learning, the content side model being trained by a set of training data, each training data being formed by a video and a labeled content score indicating importance of visual information and/or audio information in the video ([0059]-[0060]).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Rao with the teachings of Kedia, the rationale being to provide improved content recommendations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423